Citation Nr: 0526714	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve and assigned a 
noncompensable evaluation, effective August 11, 1997.  The 
veteran has appealed the assignment of the noncompensable 
evaluation.

The Board notes that following the issuance of a June 1999 
Board decision, which denied the veteran's claim for a 
compensable evaluation for the service-connected neuropathy 
of the right thigh, status post surgical resectioning of the 
cutaneous nerve, the veteran submitted a motion for 
reconsideration, asserting that he had requested a hearing 
before the Board as to this claim and had not been provided 
one.  In May 2000, the Board granted his request for a 
hearing, which was held in July 2000 before the undersigned 
Board Member.  Following the hearing, the Board vacated the 
June 1999 decision as to the claim stated on the title page 
(noting that the veteran had been denied due process in not 
being given a hearing prior to the Board decision), and 
remanded it for additional development and adjudicative 
actions.  The case has been returned to the Board for further 
appellate review. 

In July 2002, the Board denied the claim for an initial 
compensable evaluation for neuropathy of the right thigh, 
status post surgical resectioning of the cutaneous nerve.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 2003, the parties (the veteran and the Secretary) 
filed a joint motion for remand.  The Court granted the 
motion in a November 2003 order.  The Board, in June 2004, 
remanded the claim to the RO for compliance with the Veterans 
Claims Assistance Act of 2000.




FINDINGS OF FACT

The veteran's service-connected neuropathy of the right 
thigh, status post surgical resectioning of the cutaneous 
nerve, is currently manifested by subjective accounts of 
pain, with increased pain on physical contact, and sensory 
deficit over the anterior of his right thigh, but with no 
objective findings of paralysis, muscle atrophy, loss of 
reflexes, or functional loss of the affected right lower 
extremity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, 8529 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in August 2004 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claim that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim preceded the 
enactment of the VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decisions, statement of the case (SOC) supplemental 
statements of the case (SSOCs), and a VCAA letter informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOCs and a VCAA letter informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letters specifically 
informed him of what he should do in support of the claims, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  VA has also made an initial 
request and a follow-up request for private medical records 
from Dr. MC.  The veteran was informed in June 2005, that VA 
did not receive any records concerning treatment performed 
from a Dr. MC.  The veteran has not identified any other 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

In August 1997, the veteran filed a claim of service 
connection for neuropathy of the right thigh, status post 
surgical resectioning of the cutaneous nerve.

October 1994 private medical records show that the veteran 
underwent surgery for excision of a liposarcoma of his right 
retroperitoneal space, extending to the pelvis and the right 
inguinal canal.  The surgical procedure involved resectioning 
of the cutaneous nerve of his right thigh.  (Service 
connection has been granted for residuals of soft tissue 
sarcoma.)

A May 1996 VA examination report shows that the veteran 
reported that he had a history of surgery in 1994 for removal 
of a large tumor, described as a liposarcoma, from his right 
lower abdomen.  The examiner stated that on objective 
evaluation, the veteran displayed normal posture and gait.  
He noted that there was a J-shaped surgical scar on his right 
lower abdomen, located primarily on the infraumbilical 
region.  The examiner stated that the right thigh was 
slightly wider than his left, but that the veteran's lower 
extremities were symmetric in appearance, skin color, and 
skin temperature.  He noted that posture, gait, and balance 
were conserved.

A separate May 1996 VA examination report shows that the 
veteran reported that he felt that he was losing muscle mass 
in his right thigh and felt fatigued.  He reported having 
pain in his right leg, which he attributed to injury to his 
neurologic innervation from his sarcoma resection.  In a 
concurrent joint examination report, the veteran was noted to 
have sensory deficit over the anterior of his right thigh.

An October 1996 VA examination report shows that the veteran 
reported that he was employed at a computer software firm.  
He stated he had developed pain syndrome of the right thigh, 
postoperative to an injury to the nerves supporting his right 
thigh, which he said was incurred during surgery in 1994 for 
resection of the liposarcoma.  He described the pain as 
continuous, aggravated by mild skin contact, and not 
alleviated by pain medication.  He subjectively characterized 
the pain as being 2 to 3 out of 10 when his right thigh was 
not in contact with other objects, and increasing in severity 
from 3 to 6 out of 10, on a scale from 1 to 10, with 10 being 
the most severe.  He described his right leg as being weak as 
a result of the post-surgical nerve injury, and reported that 
he was unable to run or carry a weight of more than 50 pounds 
without aggravating the pain.  Physical examination revealed 
that the veteran displayed a functional gait and did not 
appear to be in distress.  The examiner stated that his lower 
extremities displayed adequate muscle strength, and mild 
lymphedema on the right side.

A separate October 1996 VA examination report shows that the 
veteran was able to rise and stand normally, hop normally on 
either foot, squat normally, and walk with a normal heel to 
toe gait.  He was diagnosed with chronic right leg pain in 
the distribution of his right femoral nerve.  

An August 1997 private medical record shows that the veteran 
complained of numbness and a funny sensation on the right 
anterior thigh.  Dr. Elias stated that this was probably 
secondary to the sacrifice of the cutaneous nerve of the 
anterior thigh during the resection.

A January 1998 VA examination report shows that the examining 
physician noted the veteran's history of surgical resection 
to treat an abdominal and pelvic liposarcoma in October 1994.  
The examiner stated that the veteran presented with 
complaints of constant, unrelieved pain in his right thigh, 
which was intensified by physical contact.  The veteran 
stated that he did not limit his physical activities.  The 
examiner noted that a CAT scan had been done in December 1996 
and had been negative.  Physical examination revealed no 
swelling, heat, erythema, or tenderness in the right thigh.  
Temperature, color, and vasculature were normal, and there 
was no evidence of bony, muscle, or soft tissue damage.  The 
examiner stated that all thigh muscles displayed normal 
strength and bulk, with no weakness or atrophy.  Examination 
of the right hip revealed no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity.  The veteran was able to 
rise and stand normally, walk with a normal heel to toe gait, 
was able to perform normal squats, and was able to hop 
normally on either foot.  The impression was status post 
resection, retroperitoneal liposarcoma.

A separate January 1998 VA examination report shows that the 
veteran reported that pin and touch sensation of his entire 
right anterior thigh was decreased.  Motor strength was 
reported as 5/5 on testing of his lower extremities with no 
drift, tremor, atrophy, or fasciculation observed.  Deep 
tendon reflexes were equal with no Babinski sign.  Romberg 
test was negative, and rapid alternating movements were 
intact.  The examiner stated that the veteran had normal gait 
and tandem gaits.  The impression was neuropathy, right 
thigh, status post surgical resection, cutaneous nerve.

In a March 1999 letter, Dr. Costello stated that the veteran 
was a long-standing patient of his and had undergone surgery 
in September 1994 and October 1994 for resection of a 
liposarcoma of the right pelvis.  He stated that since that 
time, the veteran had chronic, extreme pain related to 
cutaneous nerve damage from the surgery, which he had 
attempted to relieve by a number of modalities.  Dr. Costello 
noted that despite vigorous efforts, he had been unable to 
relieve the veteran's pain.  He stated that he and the 
veteran would continue to work on this problem.

At the July 2000 hearing before the undersigned Board Member, 
the veteran testified that the pain he had was in his entire 
thigh on the front side of his right leg.  He described the 
pain as constant and that its intensity would vary.  He noted 
that when the pain was bad, that it was "absolutely 
excruciating."  The veteran stated that the pain bothered 
him more when he was awake versus when he was asleep.  He 
testified that he had been unable to detect what activities 
would bring on the more intense pain.  The veteran stated 
that he had been on various medications to assist him with 
the pain, but that the medications had never been a 
successful solution.  He stated that the pain caused 
substantial troubles with focus and concentration and that he 
did not have the ability to stay on a task like he used to.  
He noted that he had to take regular breaks during the day to 
get back into the swing of things.  The veteran stated that 
when the pain was excruciating, that it completely disabled 
him.  

An August 2000 VA treatment report shows that the veteran 
reported he had undergone extensive laparotomy and had 
developed upper outer thigh pain subsequently.  The veteran 
stated that his surgeon (Dr. Elias) had told him that his 
cutaneous nerve had been injured, which was the cause of his 
pain.  He described the pain as a continuous tight ache, 
which sometimes burned in the lateral right thigh.  The 
veteran stated that several times a day, he would get flares 
or shooting pains across the anterior part of his thigh.  He 
noted that there was no specific provocation and that the 
pains would abate spontaneously and that the pain never 
radiated below the knee.  The veteran described the lateral 
portion of his right thigh as numb and stated that light 
touch would elicit an odd, uncomfortable sensation.  He 
denied any motor weakness or unsteadiness.  Physical 
examination revealed that the scar was nontender and well 
healed.  The examiner stated that the lower extremities 
revealed circumscribed pinprick sensory deficit in the upper 
and lateral right thigh and a "prickly" sensation with 
light touch to the anterior thigh.  He stated that otherwise, 
motor strength and sensory were intact.  Deep tendon reflexes 
were 2+ and throughout.  The impression was neuropathic pain, 
distribution of right femoral and lateral femoral cutaneous 
nerve status post laparotomy for abdominal sarcoma by 
history. 

In a September 2000 letter, Dr. Costello stated that the 
veteran had been a patient of his since March 1994 and that 
he had undergone resection of a liposarcoma of the right side 
of the pelvis.  He noted that ever since the veteran had 
undergone this surgery, he had chronic right inguinal pain 
and had been on many medications for the pain.  Dr. Costello 
stated that the medications prescribed had only partially 
relieved the veteran's pain and that they were continuing in 
their efforts to limit the veteran's pain.

In an October 2000 letter, Dr. Elias stated that the veteran 
had undergone a liposarcoma of the right retroperitoneal 
space in October 1994 and that the veteran complained of pain 
in the anterior lateral aspect of the right thigh.  He stated 
that this was secondary to the sacrifice of the cutaneous 
nerve of the anterior thigh that occurred during the October 
1994 resection.

In an October 2000 letter, the veteran stated that he 
suffered from chronic, disabling pain as a result of the 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve.

A March 2001 VA examination report shows that the veteran 
reported that the pain in his right thigh was a constant, 
low-level pain, which he rated at between 3 and 4 out of 10.  
He stated that the pain would occasionally peak to severe.  
The veteran reported that the pain had a burning quality and 
that nothing in particular would bring on the pain.  He 
stated he had tried various medications.  Examination of the 
extremities revealed no weakness, atrophy, or fasciculation.  
Deep tendon reflexes were 2+ and equal.  The examiner stated 
that sensation was normal throughout except in the 
distribution of the right lateral femoral cutaneous nerve.  
The diagnosis entered was paralgia paresthetica from post 
surgical interruption of the right femoral and the right 
lateral femoral cutaneous nerve.  The examiner opined that 
there were no functional limitations and noted that there was 
no pain physically manifested on movement.  The examiner 
reported that there was no change in the skin and no 
manifestation of disuse in the right thigh.  He stated that 
the veteran's complaints were in keeping with the objectively 
demonstrated right thigh pathology and concluded that the 
veteran's pain and dysesthesias were objective evidence of 
his right lateral femoral cutaneous neuropathy.

A January 2002, the veteran submitted an article regarding 
chronic pain.

A November 2002 statement from the veteran is to the effect 
that he had sensitivity and pain which was a direct result of 
the surgery he had to remove/cure the soft tissue sarcoma he 
developed as a result of exposure to Agent Orange in Vietnam.  
He stated that he currently took medication to control pain.  
He stated that he continued to suffer both sensitivity and 
pain associated with the scarring.

VA examinations reports from 2001 to 2004 reveal that the 
veteran was periodically treated for neuropathic pain 
associated with right femoral cutaneous nerve damage.  He was 
treated with tens unit and with pain medication.  A March 
2003 neurologic examination revealed that the cranial nerves 
II-XII were grossly intact.  Sensation to fine touch was 
intact in all four extremities with exception of the right 
anteriolateral aspect of the thigh.  Similarly pinprick and 
temperature were intact in all four extremities with the 
exception of the same area of the right thigh.  Vibratory 
sensation was intact in the bilateral lower extremities and 
not assessed in the upper limbs.  Deep tendon responses were 
symmetrically present with exception of the right ankle, 
which was mildly diminished compared to the left side, but 
present with facilitation maneuvers.  There was no evidence 
of ankle clonus, and plantar responses were symmetrically 
normal.  There was normal muscle tone and no evidence of 
muscle atrophy.  The assessment was that of right lateral 
femoral cutaneous neuritis with incomplete pain control on 
current regimen.  

In May 2004, the veteran's attorney noted that the rating 
criteria provides for a 10 percent rating for severe to 
complete paralysis of the external cutaneous nerve.  
38 C.F.R. § 4.124a (Diagnsotic Codes 8529, 8629, 8729).  The 
attorney argued that the veteran believed that he was 
entitled to a 10 percent rating.  The attorney also argued 
that the evidence of record established that the veteran had 
sensory disturbances and constant pain.  In arguing that a 
compensable rating was warranted, the attorney noted a May 
1996 joint examination, showing a sensory deficit over the 
right thigh, an August 1997 statement from Dr. Elias, 
detailing the veteran's numbness and burning sensation in the 
right thigh; a January 1998 VA nerves examination report , 
noting decreased pin and touch sensation of the entire right 
anterior thigh; a March 1999 attachment to VA form 9, 
alleging extreme and never-ceasing pain; an April 1999 fax 
from veteran with attached statement from Dr. Costello, 
noting extreme pain related to cutaneous nerve damage; a July 
2000 hearing transcript at page 3, regarding constant and 
excruciating pain; and a March 2001 VA peripheral nerves 
examination, noting abnormal sensation in the right thigh.  
The attorney argued that 38 C.F.R. § 4.123 did not specify 
the maximum rating which was applicable only where the 
veteran had all of the organic changes referenced therein.  
She stated that the evidence established that the veteran had 
two of the four listed organic changes and therefore, a 10 
percent rating was warranted.

In October 2004, the veteran submitted an undated statement 
from Dr. L. Smirnow with the Carrolltowne Medical Center.  
Dr. Smirnow noted that the veteran complained of excruciating 
pain in the right thigh and stated that he also suffered from 
sensory disturbance of the thigh.  She noted that the 
veteran's pain was caused by damage to the lateral femoral 
cutaneous nerve.  She related that while the veteran's 
condition had been described as peripheral neuropathy, it was 
better described as incisional radicular pain.  She stated 
that the veteran was beginning to lose some muscle capability 
in his right leg as a result of his nerve damage and that he 
was not able to perform physical activities at the level 
previously maintained.

III.  Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The United States Court of Appeals 
for Veterans Claims (the Court) has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's service-connected neuropathy of the right 
thigh, status post surgical resectioning, cutaneous nerve, 
may be rated in the schedule under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8529, 8629, or 8729.

Under Diagnostic Code 8529, which relates to paralysis of the 
external cutaneous nerve of the thigh, a noncompensable 
evaluation is warranted for either mild or moderate 
incomplete paralysis of the external cutaneous nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8529.  A 10 percent 
evaluation requires severe to complete paralysis.  Id.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function which is substantially less than complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most 
moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8629, which relates to neuritis of the 
external cutaneous nerve of the right thigh, a noncompensable 
evaluation is warranted for either mild or moderate neuritis 
of the external cutaneous nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8629.  A 10 percent evaluation requires 
severe to complete neuritis.  Id.  Peripheral nerve neuritis 
is characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is rated on the scale provided for the evaluation of injury 
of the nerve involved with a maximum rating equal to the 
evaluation for severe incomplete paralysis of that nerve 
(e.g., 10 percent; see 38 C.F.R. § 4.124a, Diagnostic Code 
8529).  38 C.F.R. § 4.123.  The maximum evaluation which may 
be assigned for neuritis which is not characterized by these 
organic changes will be an evaluation equal to the evaluation 
for moderate incomplete paralysis of that nerve (e.g., 
noncompensable; see 38 C.F.R. § 4.124a, Diagnostic Code 
8529).  Id.

Under Diagnostic Code 8729, which relates to neuralgia of the 
external cutaneous nerve of the right thigh, a noncompensable 
evaluation is warranted for either mild or moderate neuralgia 
of the external cutaneous nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8629.  A 10 percent evaluation requires 
severe to complete neuralgia.  Id.  Peripheral nerve 
neuralgia is usually characterized by a dull and intermittent 
pain.  38 C.F.R. § 4.124.  When it occurs in a typical 
distribution so as to identify the nerve involved, it is 
rated on the scale provided for the evaluation of injury of 
that nerve with a maximum evaluation equal to the rating for 
moderate incomplete paralysis of that nerve (e.g., 
noncompensable; see 38 C.F.R. § 4.124a, Diagnostic Code 
8529).  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for neuropathy of the 
right thigh, status post surgical resectioning of the 
cutaneous nerve.  The reasons follow.

The objective medical evidence shows that on VA examinations 
conducted in May 1996 and October 1996, the veteran had 
displayed a normal posture, had a normal, functional heel to 
toe gait, and adequate muscle strength.  He reported having 
pain in his right leg, which he attributed to injury to his 
neurologic innervation from his sarcoma resection.  There was 
some mild lymphedema observed on his right side, and his 
right thigh was slightly wider than his left, with sensory 
deficit noted over the anterior of his right thigh.  His 
subjective complaints included right leg weakness, which he 
alleged to have made him unable to run or carry a weight of 
more than 50 pounds without aggravating the pain.  However, 
on objective examination, he displayed a functional gait and 
did not appear to be in distress.   He was also observed to 
have been able to rise and stand normally, hop normally on 
either foot, and squat normally.  He was diagnosed with 
chronic right leg pain in the distribution of his right 
femoral nerve.  

In January 1998, though the veteran presented with the same 
subjective right thigh complaints as before, the veteran 
reported that he did not limit his physical activities.  The 
examiner stated that examination of the right thigh revealed 
no swelling, heat, erythema, or tenderness.  Temperature, 
color, and vasculature were normal, and there was no evidence 
of bony, muscle, or soft tissue damage.  All thigh muscles 
displayed normal strength and bulk, with no weakness or 
atrophy.  The veteran was able to rise and stand normally, 
walk with a normal heel to toe gait, able to perform normal 
squats, and able to hop normally on either foot.  On 
examination of his peripheral nerves, pin and touch sensation 
of his entire right anterior thigh was decrease.  The 
examiner stated that motor strength was 5/5 on testing of his 
lower extremities with no drift, tremor, atrophy, or 
fasciculation observed.  Deep tendon reflexes were equal, 
with no Babinski sign.  Romberg test was negative, and rapid 
alternating movements were intact, with normal gait and 
tandem gaits.

At the July 2000 hearing, the veteran stated that at times, 
the pain in his right thigh was excruciating, which he stated 
would completely disable him.  He noted that the pain would 
affect his ability to concentrate at work.  In August 2000, 
the veteran denied any motor weakness or unsteadiness.  The 
examiner stated that except for circumscribed pinprick 
sensory deficit in the upper and lateral right thigh, motor 
strength and sensory were intact.  In September 2000 and 
October 2000 letters, private physicians indicated that the 
veteran had chronic pain in his right thigh, which had not 
been alleviated through medication.  In March 2001, the 
examiner stated that examination of the lower extremities 
revealed no weakness, atrophy, or fasciculation.  He stated 
that sensation was normal throughout except in the 
distribution of the right lateral femoral cutaneous nerve.  
The examiner opined that there were no functional limitations 
and no pain physically manifested on movement.  Additionally, 
he stated there was no change in the skin and no 
manifestation of disuse in the right thigh.  The examiner 
noted that the veteran's complaints were in keeping with the 
pathology demonstrated in the right thigh.

VA outpatient treatment reports from 2001 to 2004 continued 
to show complaints of pain and loss of sensation of the right 
thigh.  Additionally, Dr. Smirnow, in an undated statement 
related that the veteran suffered pain and sensory 
disturbance of the right thigh.

The Board finds that the aforementioned evidence shows that 
the veteran's symptoms do not meet the criteria, even by 
analogy, for severe to complete paralysis of the cutaneous 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8529.  
Examiners have noted some decreased sensation, but based on 
their findings, such decreased sensation cannot be any more 
than mild to moderate incomplete paralysis.  See id.  There 
is no evidence showing severe to complete paralysis of the 
cutaneous nerve.

Though the evidence shows that the veteran experiences 
constant pain over his right thigh and that he has some 
sensory deficit on the anterior part of his right thigh, for 
his disability to warrant a 10 percent evaluation under 
Diagnostic Code 8629 for peripheral nerve neuritis, the 
evidence must demonstrate that the neurological disorder is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain.  See 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8629.  While the evidence shows that 
the veteran complains of constant pain and decreased 
sensation of the right thigh, the evidence fails to show any 
muscle atrophy or loss of reflexes due to the service-
connected disability.  Additionally, his sensory disturbance 
has not been shown to result in severe impairment.  To the 
extent that the veteran alleges functional loss of his right 
thigh due to his neuropathic symptoms, VA examiners did not 
indicate evidence of such in the examination reports.  The 
veteran reported at the time of the January 1998 examination 
that he did not limit his physical activities.  He has been 
consistently noted to be able to rise and stand normally, 
walk with a normal heel to toe gait, perform normal squats, 
and hop normally on either foot.  Although Dr. L. Smirnow 
states that the veteran was beginning to lose some muscle 
capability in the right leg as a result of his service-
connected nerve damage, she provided no objective physical 
findings to support her statement.  When VA asked for medical 
records pertaining to the veteran's service-connected nerve 
disability, she did not forward the requested records.  
Consequently, the Board finds that her statement lacks 
probative value in light of the overall evidence of record 
and in the absence of her providing any medical treatment 
reports serving to corroborate her statement.

In view of these findings, the Board finds that an award of a 
compensable evaluation for service-connected neuropathy of 
the right thigh, status post surgical resectioning of the 
cutaneous nerve, is not warranted.  The constellation of 
symptomatology associated with this neurologic disability 
more closely approximates the disability picture contemplated 
in Diagnostic Code 8729 for neuralgia of the external 
cutaneous nerve of the right thigh characterized by a dull 
and intermittent pain.  The maximum evaluation provided in 
this schedule for injury of that nerve is a noncompensable 
evaluation.  See 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 
8729.

The Board otherwise notes that in DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995), the Court held that in evaluating a 
service-connected shoulder disability under Diagnostic Code 
5201, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45, and 
that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court restricted the DeLuca 
holding to disabilities evaluated on the basis of loss of 
range of motion and held that DeLuca therefore did not apply 
to the evaluation of a service-connected knee disability 
under Code 5257.  Id. at 11.  Similarly, since paralysis is a 
consideration in evaluating the extent of injury in cases of 
disability involving the ilio-inguinal nerve, which affects 
motion, the symptomatology cited by DeLuca is thus already 
contemplated in the evaluation of such injuries under the 
diagnostic codes set forth in 38 C.F.R. §§ 4.123, 4.124 
(peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy...and constant pain...).  Since the symptoms 
considered in DeLuca and by the aforementioned rating 
schedule provisions contemplate identical symptoms, the 
provisions pertinent to painful motion as a basis for a 
higher rating under 38 C.F.R. §§ 4.40, 4.45 are not for 
application in the instant case.  That is, the rule against 
pyramiding, that precludes the evaluation of the same 
service-connected disability under different diagnostic codes 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.  

The Board recognizes that a separate 10 percent disability 
evaluation is not warranted for the scar on the veteran's 
right thigh as a result of the surgery.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.  In August 2000, 
the examiner stated that the scar was nontender and well 
healed.  Although the veteran has complained of pain in the 
right thigh, he has not complained about the scar.  The Board 
finds that the persuasive evidence does not establish any 
impairment related to the veteran's surgical scar.  Thus, the 
evidence of record does not establish that a separate 10 
percent evaluation would be in order for the veteran's scar 
on his right thigh.

The veteran is competent to report his symptoms.  At the July 
2000 hearing before the undersigned, the veteran's testimony 
was found to be very credible.  However, even accepting the 
veteran's subjective complaints, the medical findings do not 
support a compensable evaluation.  Again, the examiners who 
have reported clinical findings show that the veteran's 
service-connected neuropathy of the right thigh, status post 
surgical resectioning of the cutaneous nerve is no more than 
moderately disabling, and thus warrants no more than a 
noncompensable evaluation.  As the facts of the case, both 
for and against the veteran, are not in relative equipoise 
the benefit-of-the-doubt doctrine does not apply, and his 
claim for a compensable evaluation for service-connected 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve, must be denied.  See 
Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  See Fenderson, supra.  The veteran's service-
connected disability has remained essentially the same during 
the appeal period.  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  Although the RO provided the 
veteran with the regulation pertaining to an extraschedular 
rating in the May 1998 statement of the case and the December 
2001 supplemental statement of the case, it does not appear 
that the RO considered an extraschedular rating.  Regardless, 
the Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the 
noncompensable evaluation for the neuropathy of the right 
thigh, status post surgical resectioning of the cutaneous 
nerve is clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual.  The veteran has stated only that the pain in his 
right thigh affects his concentration at work.  As stated 
above, the clinical findings in the examination reports show 
no more than a moderately disabling disability, and this is 
recognized in the schedular rating currently assigned.  
Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

The Board regrets that a more favorable decision could not be 
made.




ORDER

Entitlement to an initial compensable evaluation for 
neuropathy of the right thigh, status post surgical 
resectioning of the cutaneous nerve is denied.




	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


